Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-06-2020 under new application; which have been placed of record in the file. Claims 1-22 are pending. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung-Yuan Chen (US 20140166454 A1) in view of Peterson Cody George et al. (US 8735755 B2).

	Regarding Claim 1, Chung-Yuan Chen (US 20140166454 A1) suggests a key unit (figure 4, paragraph 26 suggests key unit 40) comprising: a circuit board (figure4, item 48, paragraph 26) including a capacitance sensing circuit (paragraph 29, a capacitive sensing circuit embedded) embedded therein, wherein the capacitance sensing circuit includes a pair of sensor electrodes which are spaced apart from each other (paragraph 29, suggests a pair of sensor electrode   spaced apart being part of capacitance sensing circuit); an elastic element disposed on the circuit board (paragraph 29 suggests an elastic element); and a keycap moveably disposed above and spaced apart from the circuit board (please see figures 4,key cap 401, circuit board 48, paragraphs 26, 27, keycap moves upward and down ward away from circuit board 48) wherein the elastic element is disposed between the keycap and the circuit board (please see figure 4, item 404 elastic element is disposed between the keycap and the circuit board paragraphs 26, 27)  so that the keycap moves between a non-depressed 
	Chung-Yuan Chen (US 20140166454 A1) fails to suggest determine whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed.
	However, in applicant’s field of endeavor prior art of Peterson Cody George et al. (US 8735755 B2) determine whether the keycap is touched or depressed according to the variation of coupling capacitance (Col. 5, Lines 1-40 suggests determines keycap is touched or depressed according to variation in coupling capacitance); when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the 
	Further Examiner maintains determining various touches and depression on touch sensitive keycap per defined threshold are well known to one ordinary skill in the art as disclosed by prior art of Chen; Li-Wen et al. (US 10120506 B2) disclosure; Col. 17, Line 16-40, Col. 22, Lines 31-57, and Col. 13, Lines 6-11 suggests sensor electrode connected to processor.
Chung-Yuan Chen (US 20140166454 A1) teaches key unit with touch sensing keys.
Peterson Cody George et al. (US 8735755 B2) teaches determine whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed.

Chung-Yuan Chen (US 20140166454 A1) does not teach determine whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed.
Chung-Yuan Chen (US 20140166454 A1) contained a device which differed the claimed process by the substitution of determining the step of keycap is depressed or touched. . Peterson Cody George et al. (US 8735755 B2) teaches substituted step of whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed .and their functions were known in the art to enabling a system to be able to determine whether to display character designated to key cap or navigate the displayed image or achieve gesture function . Chung-Yuan Chen (US 20140166454 A1) step of whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined results would have been predictable and resulted in enabling to accurately determine the user intended use of the keycap top to control the display for displaying images, navigation or perform gesture functions (Peterson Cody George et al. (US 8735755 B2) paragraph 69).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure disposed between the keycap and the circuit board or disposed on an outer surface of the keycap, wherein the floating conductive structure moves along with a movement of the keycap (Col. 6, Lines 41-43 suggests floating electrode between keycap an circuit board, please also see Col. 2, Lines 51-55 further suggests conductive floating structure moves)

	Regarding Claim 3, Chung-Yuan Chen (US 20140166454 A1) suggests the elastic element includes a connection portion that connects to the keycap and a protrusion portion that extends from the connection portion toward the circuit board; and when the keycap is in a non-depressed position, the protrusion portion is spaced apart from the circuit board (please see figure 4, 7, 9,  item # 404 suggests elastic element portion connects to keycap 401 protruded towards circuit board 48, keycap is in a non-

	Regarding Claim 4, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure including a first conductive layer disposed on an end of the protrusion portion (Please see figure 4, 332, 320, Col. 5, Lines 17-27).

	Regarding Claim 5, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure including a second conductive layer disposed between an inner surface of the keycap and the connection portion (please see figures 3, 4, Col. 5, Lines 17-27, Col. 5, Lines 52-67 suggesting conductive structure including a second conductive layer disposed between an inner surface of the keycap and the connection portion)

	Regarding Claim 6, Chung-Yuan Chen (US 20140166454 A1) suggests the circuit board has an opening in alignment with the protrusion portion; when the keycap moves toward the circuit board, the protrusion portion is pushed into the opening without being in contact with the pair of the sensor electrodes (please see figure 4, paragraphs 26-28, suggests the protrusion portion is pushed into the opening without being in contact with the pair of the sensor electrodes)

	Regarding Claim 7, Chung-Yuan Chen (US 20140166454 A1) suggests the circuit board further includes: a switch sensing circuit having at least a contact point that is in 

	Regarding Claim 8, Chung-Yuan Chen (US 20140166454 A1) suggests a flexible conductive film disposed on and insulated from the capacitance sensing circuit, wherein the flexible conductive film covers the opening; when the keycap moves toward the circuit board, the protrusion portion forces the flexible conductive film to deform so that the flexible conductive film extends into the opening to contact the contact point below (please see figures 4, 7, 9, paragraphs 26-27 the items 403, 404 when the keycap moves toward the circuit board, the protrusion portion forces the flexible conductive film to deform so that the flexible conductive film extends into the opening to contact the contact point below) 



	Regarding Claim 10, Peterson Cody George et al. (US 8735755 B2) suggests the circuit board includes a membrane, and the pair of the sensor electrodes are respectively disposed at two opposite sides of the membrane so as to be insulated from each other (Col. 5, Line 52 to Col. 6, Line 2).
	
	Regarding Claim 11, Chung-Yuan Chen (US 20140166454 A1) suggests a keyboard comprising: a plurality of key units (please see paragraph 26, figure 4 keyboard with plurality of keys (or key units)); each of the  key unit (figure 4, paragraph 26 suggests key unit 40) comprising: a circuit board (figure4, item 48, paragraph 26) including a capacitance sensing circuit (paragraph 29, a capacitive sensing circuit embedded) embedded therein, wherein the capacitance sensing circuit includes a pair of sensor electrodes which are spaced apart from each other (paragraph 29, suggests a pair of sensor electrode   spaced apart being part of capacitance sensing circuit); an elastic element disposed on the circuit board (paragraph 29 suggests an elastic 
	Chung-Yuan Chen (US 20140166454 A1) fails to suggest determine whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed.

	Further Examiner maintains determining various touches and depression on touch sensitive keycap per defined threshold are well known to one ordinary skill in the art as disclosed by prior art of Chen; Li-Wen et al. (US 10120506 B2) disclosure; Col. 17, Line 16-40, Col. 22, Lines 31-57, and Col. 13, Lines 6-11 suggests sensor electrode connected to processor.
Chung-Yuan Chen (US 20140166454 A1) teaches key unit with touch sensing keys.

Chung-Yuan Chen (US 20140166454 A1) also teaches having sensor electrode detecting varying capacitive values per touch and depression of the keycap of key unit with sensor electrode.
Chung-Yuan Chen (US 20140166454 A1) does not teach determine whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed.
Chung-Yuan Chen (US 20140166454 A1) contained a device which differed the claimed process by the substitution of determining the step of keycap is depressed or touched. . Peterson Cody George et al. (US 8735755 B2) teaches substituted step of whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed and their functions were known in the art to enabling a system to be able to determine whether to display character designated to key cap or navigate the displayed image or achieve gesture function . Chung-Yuan Chen (US 20140166454 A1) step of whether the keycap is touched or depressed according to the variation of coupling capacitance; when the variation of the coupling capacitance is greater than a first threshold value and less than a second threshold value, the keycap is determined to be touched; and when the variation of the coupling capacitance is greater than the second threshold value, the keycap is determined to be depressed of Peterson Cody George et al. (US 8735755 B2) and the results would have been predictable and resulted in enabling to accurately determine the user intended use of the keycap top to control the display for displaying images, navigation or perform gesture functions (Peterson Cody George et al. (US 8735755 B2) paragraph 69).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 12, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure disposed between the keycap and the circuit board or disposed on an outer surface of the keycap, wherein the floating conductive structure moves along with a movement of the keycap (Col. 6, Lines 41-43 suggests floating electrode between keycap an circuit board, please also see Col. 2, Lines 51-55 further suggests conductive floating structure moves)




	Regarding Claim 14, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure including a first conductive layer disposed on an end of the protrusion portion (Please see figure 4, 332, 320, Col. 5, Lines 17-27).

	Regarding Claim 15, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure including a second conductive layer disposed between an inner surface of the keycap and the connection portion (please see figures 3, 4, Col. 5, Lines 17-27, Col. 5, Lines 52-67 suggesting conductive structure including a second conductive layer disposed between an inner surface of the keycap and the connection portion)

	Regarding Claim 16, Chung-Yuan Chen (US 20140166454 A1) suggests the circuit board has an opening in alignment with the protrusion portion; when the keycap moves toward the circuit board, the protrusion portion is pushed into the opening 

	Regarding Claim 17, Chung-Yuan Chen (US 20140166454 A1) suggests the circuit board further includes: a switch sensing circuit having at least a contact point that is in alignment with the protrusion portion, wherein the capacitance sensing circuit is disposed above and insulated from the switch sensing circuit (please see paragraph 11 suggesting when keycap is pushed switch sensing circuit lights light emitting element capacitance circuit board insulated from switch sensing circuit insulated as is being non-contact sensing board), the circuit board has an opening in alignment with the contact point, and the opening passes through the capacitance sensing circuit and does not pass through the switch sensing circuit (please see paragraphs  11, 26-29, figures 4, 7, 9, further suggests the circuit board has an opening in alignment with the contact point, and the opening passes through the capacitance sensing circuit and does not pass through the switch sensing circuit, please notice switch sensing circuit being used to emit lightings).

	Regarding Claim 18, Chung-Yuan Chen (US 20140166454 A1) suggests a flexible conductive film disposed on and insulated from the capacitance sensing circuit, wherein the flexible conductive film covers the opening; when the keycap moves toward the circuit board, the protrusion portion forces the flexible conductive film to deform so 

	Regarding Claim 19, Peterson Cody George et al. (US 8735755 B2) suggests a floating conductive structure including an inner conductive layer and an outer conductive surface respectively disposed on an inner surface and an outer surface of the keycap (please see figures 3, 4, Col. 5, Lines 17-27, Col. 5, Lines 52-67 suggesting conductive structure including a second conductive layer disposed between an inner surface of the keycap and the connection portion, further suggests a floating conductive structure including an inner conductive layer and an outer conductive surface respectively disposed on an inner surface and an outer surface of the keycap).

	Regarding Claim 20, Peterson Cody George et al. (US 8735755 B2) suggests the circuit board includes a membrane, and the pair of the sensor electrodes are respectively disposed at two opposite sides of the membrane so as to be insulated from each other (Col. 5, Line 52 to Col. 6, Line 2).





	Regarding Claim 22, Peterson Cody George et al. (US 8735755 B2) suggests a processor electrically connected to the processing circuit and a memory electrically connected to the processor, wherein the memory stores a first program corresponding to a first gesture, and the processor determines whether a gesture performed by a user is the first gesture or not; wherein the first gesture is touching a number of key units to form a particular trace while pressing and holding down on another one of the key units (Col. 5, Lines 1-40 suggests detecting and determining various levels of touching and depressions by measuring variation in capacitance as well per defined threshold please also see Col. 5, Lines 45-51suggets detection and determining proximate touches, Col. 6, Lines 8-10  suggests key cap, Lines 9-20 processor or controller processing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s.
	Curtis Keith et al. (US 20130126325 A1) disclosure; paragraphs 70, 71, 75, 76, 79, 81, 90, 93, 95, 110, 116.
Chen; Chung-Yuan (US 20140138227 A1) disclosure; 36-46, 55-60, 70-76.
 	Peter; Dieter  ( US 8836350 B2 ) disclosure; Col. 7, Lines 50-67, Col. 8, Line 59 to  Col. 10, Line 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

11-24-2021